Citation Nr: 1705550	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  07-27 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bronchial asthma prior to May 1, 2011, on an extraschedular basis.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) prior to May 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to August 1989. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It was remanded by the Board in February 2011.  

In August 2013, the Board granted a rating of 100 percent for bronchial asthma from May 1, 2012, denied a rating in excess of 30 percent for the disability prior to that date, and remanded the issue of a TDIU prior to May 1, 2012.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand.  In a March 2015 Order, the Court granted the Motion and remanded the case to the Board.

In May 2015, the Board granted a rating of 100 percent for bronchial asthma beginning May 1, 2011, and denied a rating in excess of 30 percent, and a TDIU, prior to May 1, 2011.  The Veteran again appealed the decision to the Court.  In September 2016, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand, requesting remand of those portions of the Board's decision that denied a rating in excess of 30 percent for bronchial asthma on an extraschedular basis, prior to May 1, 2011, and a TDIU prior to May 1, 2011.  In a September 2016 Order, the Court granted the Motion and remanded the case to the Board.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2016, the Veteran submitted new evidence regarding the claims on appeal, including statements from his coworkers regarding his employment and the effect of health issues on his occupation.  Along with the evidence, he submitted a signed response form requesting that the Board remand his case to the AOJ for review of the additional submitted evidence, and expressing understanding that choosing this option may significantly delay the Board's review of his appeal.   See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

After completing any necessary development, consider all pertinent evidence, including the evidence noted above, and readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


